I respectfully dissent. One of the first principles of contract construction is that where the meaning of a contract is clear on its face, there is no need, or right, of construction. I am convinced that such is the case with the contract in the case at bar.
The Ohio Supreme Court stated in Lawler v. Burt (1857), 7 Ohio St. 341,350:
"`The first general maxim of interpretation' * * * is, that it is not allowable to interpret what has no need of interpretation. When a deed is worded in clear and precise terms; when its meaning is evident, and tends to no absurd conclusion, there can be no reason for refusing to admit the meaning which *Page 179 
such deed naturally presents. To go elsewhere in search of conjectures in order to restrict or extend it, is but an attempt to evade it."
The condition in the purchase agreement at issue clearly states:
"15.  This contract is contingent upon the following conditions:
"* * *
"b.  The City['s] vacating Mildred Avenue between I-90 and Clemans Road and deeding the land to the Buyer. * * *" (Emphasis added.)
The language of the provision is clear and unambiguous. The antecedent to which "the land" refers is expressly delineated: Mildred Avenue between I-90 and Clemans Road. There is no need to go outside the contract to determine what else the parties could have possibly meant when the language is clear.
It is true that when a contract provision is not clear and/or ambiguous, a liberal construction should be put upon instruments, if possible, to carry into effect the intent of the parties.Germania Fire Ins. Co. v. Schild (1903), 69 Ohio St. 136,68 N.E. 706.
However, lacking such ambiguity in the contract before it, a court should not strain to breathe life into a contract rendered a nullity by a provision impossible of performance, such as condition 15.b. here.
Occasionally parties to a contract will agree to a contract provision which subsequently renders the contract a nullity. In those rare instances, such as the case here, the court must leave the parties as it found them.
To conclude, in view of the above, that the buyer must show good faith efforts to satisfy a contractual condition which is impossible of performance is, in my judgment, to require the doing of a vain act.
Therefore, I believe the summary judgment in favor of the buyer was appropriate and the judgment of the trial court should be affirmed.